Citation Nr: 0216288	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  96-36 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sharon Taylor Smith, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
September 1954.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision by the RO that, in part, 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed that decision to the Board, which the 
Board denied in a decision entered in March 1998.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and the parties to the appeal filed a Joint Motion 
for Remand and to Stay Further Proceedings (Joint Motion) in 
February 1999.  By an Order dated in February 1999, the Court 
granted the Joint Motion, vacated the Board's March 1998 
decision, and remanded the matter to the Board.  In December 
1999, the Board, in part, remanded the issue for additional 
development.  

The Board also notes that the RO had denied service 
connection for a liver disorder in November 1992, and that an 
appeal of that determination was pending at the time of the 
veteran's death in November 1995.  The appellant then filed 
an application for accrued benefits within one year.  See 38 
U.S.C.A. § 5121(c) (West 1991); Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  Because the requirements for perfecting an 
appeal have been satisfied, the Board will consider the issue 
of entitlement to service connection for a liver disorder, 
for the purpose of accrued benefits, as part of the present 
appeal.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1995; according to his 
death certificate, his death was the result of sepsis due to, 
or as a consequence of, multi-organ failure.

2.  At the time of the veteran's death, service connection 
was in effect for sinusitis and tonsillectomy residuals.

3.  At the time of his death, the veteran's claim of 
entitlement to service connection for a liver disorder was 
pending. 

4.  The veteran's liver disorder did not begin in service and 
did not likely develop as a result of the veteran's military 
service.

5.  No disorder which led to the veteran's demise was 
attributable to military service or to already service-
connected disability.

6.  No service-connected disability contributed in any manner 
to the veteran's demise.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
liver disorder, for the purpose of accrued benefits, have not 
been met.  38 U.S.C.A. §§ 1110, 5121 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.1000 (2002).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for accrued benefits is based on the 
veteran's claim for entitlement to service connection for a 
liver disorder which was pending at the time of his death.  
He died in November 1995 before final action on his appeal 
could be completed.  In the present case, the appellant 
contends that she is entitled to accrued benefits because the 
evidence in the file at the date of the veteran's death 
demonstrated that he was entitled to service connection for a 
liver disorder.  She also contends that the veteran's death 
from sepsis and multi-organ failure was service related.

Accrued Benefits

The veteran's death certificate indicates that the veteran 
died on November [redacted], 1995.  The cause of his death was sepsis 
due to, or as a consequence of, multi-organ failure.

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits to which he or she was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, due and unpaid for 
a period of not more than two years prior to death, may be 
paid to certain persons such as the veteran's surviving 
spouse, children, or dependent parents.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2002).  In 
order for a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of death.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

Entitlement to the benefit sought in an accrued benefits case 
must be established by the evidence in the file at the date 
of death.  38 U.S.C.A. § 5121(a) (West Supp. 2002).  The 
Board notes that this includes VA medical records that were 
generated any time prior to the veteran's death, regardless 
of whether they were physically in the file at the time of 
death, as VA is deemed to have constructive notice of all 
records generated by the agency.  Ralston v. West, 13 Vet. 
App. 109, 113 (1999) (entitlement to accrued benefits must be 
determined based on evidence that was either physically or 
constructively in the file at the time of the veteran's 
death); see Bell v. Derwinski, 2 Vet. App. 613 (1992).

In this regard, as stated above, the Board notes that the 
veteran had perfected an appeal of entitlement to service 
connection for a liver disorder prior to his death in 
November 1995.  The veteran contended, in part, that he had 
developed a liver disorder while in service.  As this claim 
was pending at the time of the veteran's death and because 
the appellant had filed a timely accrued benefits claim, the 
issue now becomes whether the evidence either physically or 
constructively in the file at the time of the veteran's death 
supported a grant of service connection for liver disorder.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  

The veteran's service medical records include a sick call 
treatment record reflecting that, from February 1952 to 
February 1953, he complained of headaches, ear aches, 
sinusitis, upset stomach, gastritis, plantar warts, sore 
neck, and a dermatological condition.  His discharge physical 
examination, accomplished in September 1954, besides 
identifying body marks, scars, and tattoos, revealed that the 
veteran had undergone a pilonidal cystectomy in 1952, that 
his tonsils were surgically absent, and that he had defective 
vision.  There is no other indication within the service 
medical records of any other abnormality related to a liver 
disease.

Medical treatment records from the Johnston Memorial Clinic, 
dated from August 1955 to October 1955, revealed that the 
veteran had a stone of the right submaxillary duct excised.  
He was subsequently diagnosed with chronic sialadenitis, 
submaxillary.

Private treatment records reflect that, in November 1959, the 
veteran had symptoms of acute peptic ulcer.

In May 1963, the veteran was evaluated at Lee Memorial 
Hospital for multiple contusions and abrasions fracture of 
the nasal bone.  He was also seen in October 1963, to undergo 
exploratory laparotomy - an appendectomy.  The postoperative 
diagnosis was acute appendicitis.

During the months of February and March 1970, the veteran 
presented for treatment at the Smythe County Community 
Hospital where he was treated for chronic cholecystitis with 
cholelithiasis.  Additionally of record is a chronological 
statement of medical treatment dated from 1970 to 1990.  It 
reveals that in 1970 the veteran underwent elective 
cholecystectomy.

From 1981 to 1987, the veteran was followed by James 
McConnell, M.D., because of elevated liver enzyme tests.  In 
September 1987, he had a consultation with Alan Burnstein, 
M.D., and he was diagnosed with presumed cholestatic (meaning 
elevated ALP) hepatitis.  In November 1989, biopsy slides 
were sent to David Herold, M.D., in the Department of 
Pathology, at the University of Virginia.  Dr. Herold opined 
that the slides represented chronic active hepatitis with 
bridging fibrosis.  In February 1990, he was evaluated by 
Edward Wilson, M.D., where several tests were accomplished, 
to include ferritin, ceruloplasmin, anti-nuclear antibody, 
and anti-mitochondrial antibody.

Correspondence from Dr. McConnell, dated in September 1992, 
indicates that the veteran had been evaluated for elevated 
liver function studies since March 1981.  It was also 
revealed that the veteran did not have a type of infectious 
hepatitis, and that his hepatitis A, B, and C were all 
negative.  It was also reported that the veteran did have 
primary biliary cirrhosis that had been aggravated by some 
type of toxic exposure.  Dr. McConnell also noted that there 
was a possibility that the ongoing hepatic problem may be 
related to exposure to radiation during service.  He also 
noted that the veteran's liver function test had been 
elevated since 1971, when the veteran had had a 
cholecystectomy.  

Correspondence from a VA Gastroenterology Fellow from the 
Salem Virginia, VA Medical Center (VAMC), dated in January 
1994, reflects that the veteran was a patient.  The VA 
Gastroenterology Fellow reported that the veteran, while 
serving in Korea suffered a viral-like syndrome with nausea, 
vomiting, and right upper quadrant pain.  He reported that 
the veteran did not have jaundice, but he continued to have 
right upper quadrant pain with lethargy.  He reported that 
these complaints were essentially ignored, and in 1958 to 
1959 these complaints were documented as peptic ulcer 
symptoms.  The first time liver function studies were done 
was in 1974 and this showed significant derangement.  In 
1978, the same was observed.  It was also reported that in 
1987, the veteran was evaluated at Roanoke Memorial Hospital, 
and a liver biopsy was done which showed evidence of early 
cirrhosis, and that despite extensive work-up, no cause could 
be found.  The veteran's final assessment was that of 
postnecrotic cirrhosis.  The most common cause of this 
condition was Hepatitis B, and essentially what had happened 
was a burnt out hepatitis that was picked up in Korea, now 
with a complete loss of all serum markers.

In September 1995, various medical records from the 
Gastroenterology Consultants of Southwest Virginia, Inc., the 
Roanoke Memorial Hospitals, and Dr. Burnstein, were received.  
These medical records, revealed, in part that in September 
1987, the veteran was diagnosed with presumed cholecystic.  
In a letter written to the veteran from Dr. Burnstein, in 
part, reported that the veteran was essentially doing well 
and that there was evidence of a prior viral hepatitis or 
chemical hepatitis.  Most importantly, there was no evidence 
of a long lasting smoldering liver inflammation or infection 
after a liver biopsy was accomplished.  Dr. Burnstein also 
wrote a letter to William R. Deal, M.D., explaining that 
after undertaking a biopsy of the veteran's liver, he found 
evidence of an unusual pattern of portal to portal tract 
bridging fibrosis with only a mild inflammatory infiltrate in 
the portal areas and no evidence of hepatocellular necrosis, 
cirrhosis, alcoholic liver disease or auto-immune liver 
disease.  He found this report somewhat puzzling and reviewed 
the pathology specimen himself.  It had the appearance of an 
acute necro-inflammatory hepatitis, which resulted in a 
significant hepatocellular necrosis, but no residual chronic 
inflammatory change.  He essentially opined that there was no 
evidence of ongoing chronic hepatitis.  In June 1995, after 
being admitted into the Roanoke Memorial Hospitals, the 
postoperative diagnoses stated the veteran had tiny 
esophageal varices and telangiectasia of the mucosa biopsied, 
prominent gastric cardia varices, antral gastritis, biopsied 
and tested for helicobacter infestation, and a normal 
duodenum.  A Nuclear Medical Report, dated in July 1995, 
revealed that the veteran had a mild splenomegaly without 
focal mass.  In August 1995, Dr. Burnstein, in a letter 
summarizing the medical status of the veteran, reported that 
after the veteran had an upper gastrointestinal endoscopy, he 
was concerned about the possibility that the veteran had 
developed progressive hepatocellular fibrotic disease leading 
to significant portal hypertension, varices, and splenic 
sequestration.  The totality of the data suggested that the 
veteran had not developed cirrhosis or significant portal 
hypertension.  However, he did opine that the veteran might 
have splenic vein thrombosis in the distal splenic vein 
leading to splenomegaly and the varices seen in the gastric 
cardia and distal esophagus.  

At the time of his death, in November 1995, the veteran was 
service-connected for residuals of tonsillectomy, rated zero 
percent, and sinusitis, rated zero percent.  A certificate of 
death on file reveals that he died on November [redacted], 1995, at 
the age of 63.  The immediate cause of death was reported as 
sepsis due to multi-organ failure.

The veteran expired at the University of Virginia Medical 
Center (UVMC).  Medical records show that the veteran was 
admitted to UVMC, on October 3, 1995, after being transferred 
from the Roanoke Hospital, as he was found to have gastric 
varices.  Essentially, the veteran was being treated for 
complications associated with his liver disease.

Despite the appellant's contentions to the contrary, the 
pertinent and probative medical records submitted in support 
of her claim are devoid of evidence tending to establish that 
the veteran's liver disorder, or any other illness the 
veteran might have incurred during his active service (or 
within an applicable post-service presumptive period), could 
be etiologically linked with his death approximately 41 years 
later.  The evidence of record, at the time of the veteran's 
death, does not include a medical opinion tending to 
establish a causal connection between the veteran's service, 
his service-connected residuals of tonsillectomy or 
sinusitis, with his liver disease, or subsequent sepsis or 
multi-organ failure.  Moreover, there is no evidence of 
record indicating that the veteran was exposed to a toxic 
substance during service that might have caused liver damage 
or damage to other vital organs that in turn led to his 
death, or contributed thereto.  Liver cancer is presumed to 
have been incurred in service if it is the result of exposure 
to radiation, but the record does not reflect that the 
veteran in fact had cancer or that he was exposed to 
radiation or participated in any radiation-risk activity as 
defined by regulation.  38 C.F.R. § 3.309 (2002).  

The Board has considered the January 1994 medical opinion 
from the VA Gastroenterology Fellow, indicating that the 
veteran's liver disease could be attributed to hepatitis 
incurred during service.  However, the Board notes that this 
statement was not a clinical assessment or diagnosis.  Based 
on a review of the veteran's service medical records, it 
appears that the January 1994 VA Gastroenterology Fellow's 
statement was based solely on the veteran's own self-reported 
history regarding his symptoms in service.  In fact, the 
service medical records do not show that the veteran suffered 
from a viral-like syndrome with nausea, vomiting, or right 
upper quadrant pain.  Consequently, the Board finds that 
there is no indication in the record that the examiner based 
the statement on any clinical findings or on his own 
independent medical judgment.  Such a statement strongly 
suggests that the examiner was not providing a medical 
opinion as is required of a clinical assessment or diagnosis.  
In that context, the Board does not find this to be competent 
medical evidence regarding the onset of a liver disease or 
subsequently noted hepatitis.  LeShore v. Brown, 8 Vet. App. 
406 (1995) (medical history recorded by medical professional 
unenhanced by any medical judgment is not competent medical 
evidence).

Accordingly, the January 1994 VA statement cannot serve in 
this case as medical evidence for the purpose of establishing 
that the veteran incurred a disorder during service that 
could be related to his cause of death.  The Board finds that 
this statement, without supporting clinical data in the 
service medical records, is simply not probative evidence.  
The opinion is unsupported and unexplained.  In other words, 
the opinion is purely speculative.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (holding that doctor's statement 
using the term "could" without supporting clinical date or 
other rationale was too speculative to provide degree of 
certainty required for medical nexus).  

Given such evidence, the Board finds that the evidence taken 
as a whole tends toward the conclusion that the veteran's 
liver disorder was not likely to have had its onset during 
service.  This is particularly so because no medical opinion 
evidence exists that directly supports the likelihood of such 
a relationship which is based on an accurate review of the 
veteran's service medical records, rather than the veteran's 
self-reported history.  Therefore, the appellant's claim of 
service connection for liver disorder for the purpose of 
accrued benefits is denied.  38 C.F.R. §§ 3.303, 3.1000 
(2002).

Cause of Death

As stated above, the law provides that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty, or at some 
time after service if certain requirements are met as 
specified in the statutes and regulations.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West Supp. 2002); 38 C.F.R. § 3.312 (2002).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2002).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2002).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by the service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  
38 C.F.R. § 3.312 (c)(3) (2002).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2002).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature. Id.

The veteran died in November 1995.  At the time of the 
veteran's death, service connection was in effect for 
residuals of tonsillectomy and sinusitis, both of which had 
been evaluated as noncompensably disabling.  At the outset, 
it is noted that the appellant's claim is based on the theory 
that a liver disorder was related to service and contributed 
to the death of the veteran.  Nevertheless, the record has 
been reviewed with respect to the other disabilities reported 
on the death certificate - sepsis and multi-organ failure.  
Suffice it to say that service medical records do not make 
reference to complaints or findings concerning problems with 
any vital organ, nor were they first reported until many 
years after service.

Moreover, there is no medical evidence of record suggesting 
that either service-connected disability was in any way 
related to the veteran's death, and the appellant has never 
contended that such is the case.  In fact, the evidence of 
record strongly suggests that it had nothing to do with the 
veteran's death, as his certificate of death clearly 
indicates that his death was found to be due to sepsis as a 
consequence of multi-organ failure.  The veteran's service-
connected residuals of tonsillectomy and sinusitis were not 
noted as in any way contributing to his death.  

Additionally, the Board affords greater weight and finds that 
the July 2002 VA opinion is more persuasive than the January 
1994 VA opinion linking the veteran's liver disease to 
hepatitis in service.  This is so because the July 2002 VA 
opinion, which refutes the January 1994 VA opinion, is more 
specific in nature and appears to be based on an analysis of 
the facts in this particular case in terms of the veteran's 
actual service medical records rather than the veteran's 
self-reported history of symptoms in service.  The July 2002 
VA physician opined that there was no evidence of hepatitis 
during service or shortly after service, and that the first 
evidence of liver enzyme elevations was in 1981.  The 
physician based his opinion on the veteran's service medical 
records and his opinion that such records do not establish 
any causation leading to the multiple problems that the 
veteran had after service.  

The Board also considered Dr. McConnell's May 1998 statement 
indicating that the veteran died of overwhelming 
complications of multi-organ failure related primarily to 
liver failure.  Dr. McConnell also felt that the veteran's 
liver problems began during service.  Similar to the January 
1994 VA statement, the Board finds that Dr. McConnell's May 
1998 statement is not based on supporting clinical data in 
the service medical records, and is simply too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  In other words, the opinion is speculation based 
on an inaccurate factual premise.  See Bloom, 12 Vet. App. at 
187.

For these reasons, the Board finds that the most probative 
evidence of record is the July 2002 VA opinion, which is 
based on documentation in the veteran's service medical 
records and claims file, indicating that the veteran did not 
die as a result of any service-connected disability, and that 
any liver disease or hepatitis was not related to the 
veteran's service.

The Board has considered the appellant's statements and RO 
hearing testimony regarding the onset of the veteran's fatal 
disease process.  The appellant, however, does not profess to 
have any professional medical expertise and/or training.  
Therefore, she does not have the medical competence to link 
causally the veteran's fatal disease process, or any 
component thereof, to his military service or service-
connected disabilities.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In summary, the record does not support a conclusion that the 
veteran died from any service-connected disability or that 
his death was otherwise related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) details 
the procedures by which VA will carry out its duty to provide 
notice.  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
claim addressed above.  The Board finds that further action 
by the RO in accordance with the VCAA is not necessary in 
this case.  This is so because the requirements of the law 
have been satisfied, especially after the Board's December 
1999 remand when clarifying medical evidence was sought.  The 
appellant was notified in an August 2002 supplemental 
statement of the case of the changes brought about by the 
VCAA and of the evidence necessary to substantiate the 
claims, and she was given the opportunity to submit 
additional evidence.  Specifically, the RO notified the 
appellant of the development of her claims, the type of 
evidence needed to prove her claims, and of which evidence, 
if any, would be obtained by the appellant, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the appellant with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The Board also concludes that the RO has taken all action 
necessary to assist in the development of the claim, 
including action to obtain a medical nexus opinion.  There is 
no indication that additional evidence exists which would 
help substantiate either claim.  

Given that VA has satisfied its duties to notify and to 
assist the appellant in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of these claims and further expending of 
VA's resources are not warranted.  


ORDER

Service connection for liver disorder for the purpose of 
accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

